DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendments and remarks submitted 1/26/2021 have been entered and considered, but are not found convincing. Claim 1 has been amended. Claims 7, 12-21 were cancelled. Claim 22-31 have been added. In summary, claims 1-6, 8-11, 22-31 are pending in the application. Applicant’s amendments have necessitated the new grounds of rejection set forth herein; accordingly, this action is made final.
Response to Arguments

Claim Rejections - 35 U.S.C. 103:
Applicant's arguments filed with respect to independent claim 22 have been fully considered but are not found convincing. Applicant argues at page 10 that “claim 22 is consistent with the indication of allowability of claim 21. For example, none of the asserted references teach or suggest (1) determining ... which color locations of the plurality of color locations are disposed within a boundary of a graphical element nor (2) mapping ... the determined color locations within the boundary of the graphical element.”
Examiner respectfully disagrees.
Claim 21 is indication of allowable subject matter if rewritten in independent form of claim 1. Thus, claim 21 has to be included in independent claim 1 that have all 
Regarding claim 22, Applicant argues that pages 10-12 that Textuts and Rose do not teach “(1) Determining ... which color locations of the plurality of color locations are disposed within a boundary of a graphical element.  With respect to claim 1, the Office asserts that both "Textuts and Rose teach diffusing the first and second colors within the second graphical elements based on mapping the first color location data and the 
Examiner respectfully disagrees. Textuts teaches define colors and locations of each color such as background color , M front inflation material, M Front Bevel Material.  When the next text (graphical element) is selected, the user selects the first created material and pre-created material to add shine to object and cover all side of 3D object which based on first and second location which is considered determining which color locations are disposed within a boundary of a graphical element. Rose also teaches at section 11. How to Save and Reapply a Material, Step 3 Select the rest of the first Text Material tabs except for the Extrusion. Then, open the Material Picker, scroll down to the material icon you've just saved, and click it to apply it to the selected materials.” and see section 12. How to Replace Material Textures,   Step 1 Apply the saved material to the second Text Front Inflation, Front Bevel, Back Bevel, and Back Inflation Materials”  where is saved material of the first Text and apply to second Text by select second Text Material: Front Inflation, Front Bevel, Back Bevel, and Back Inflation Material which is considered which color locations are disposed within a boundary of a graphical element.

Examiner respectfully disagrees. As discussion above, both Textuts and Rose teaches determining which color locations are disposed within a boundary of a graphical element. Therefore, the combination of Textuts and Rose teaches all limitations of claim 22.
Regarding claim 28, Applicant argues “ (3) Map the color locations to the graphical element and determine which color locations of the plurality of color locations are disposed within a boundary of the graphical element. With respect to claim 1, the Office asserts that both "Textuts and Rose teach diffusing the first and second colors within the second graphical elements based on mapping the first color location data and the second color location data within the boundary of the first graphical element with respect to a boundary of the second graphical element." Office Action, p. 3. However, assuming arguendo that even such a mapping does occur, the asserted references do not teach or suggest "determining" which color locations are disposed within the boundary of new claim 28 and is respectfully submitted to be consistent with the indication of allowable subject matter. Further, because the asserted references do not teach or suggest this feature the references are also incapable of teaching of 
Examiner respectfully disagrees.  As discussion above regarding claim 22, Textuts and Rose teaches both Textuts and Rose teaches determining which color locations are disposed within a boundary of a graphical element.
Further, Examiner also finds the new reference Mapline teaches on limitations of independent claims 22 and 28.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 22-24, 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Textuts. NPL, “Crumpled Paper Textured 3D Text Effect In Photoshop CS5- Part 1”, posted on May 7, 2011, In 3D Photoshop Text Effect Tutorials, Advanced Photoshop Text Effect Tutorials, “Textuts” in view of Rose, NPL, “How to Create a 3D Stuffed Letters Text Effect in Adobe Photoshop”, posted on April 25, 2017, https://design.tutsplus.com/tutorials/3d-stuffed-letters-text-effect--cms-28438 (“Rose”) 
Regarding independent claim 22, Textuts teaches in a digital medium graphical element rendering environment (see first paragraph “This tutorial will explain how to create a 3D text in Photoshop CS5 step by step, and will guide you through the many details involved in creating the final result.  Many concepts, tips and tricks will be covered throughout the tutorial, such as Repoussé, texturing, bump maps, camera tools, lighting, and rendering basics), a method implemented by a computing device, the method comprising:
obtaining, by the computing device, color location data describing a plurality of color locations and color identification data indicating respective colors associated with the plurality of color locations ( see Step 1, Create a new 1024 x 768 px document. Fill the Background with the color #968e7b, this is a temporary color that will be changed in part 2, but it will help us better recognize some details for now” where background color is considered color location data; see step 3 “ ;
determining, by the computing device, which color locations of the plurality of color locations are disposed within a boundary of a graphical element (see step 6 “This is a simple trick that will save us some time. Instead of applying the same material over and over again to each side, just select the mesh, and click the Edit in Repoussé icon down the 3D panel. this will open the Repoussé dialog box, where you can modify the 3D object settings. Under the Materials section, set the All material to the glossy one, this will apply it to all sides of the mesh. Then, change the Front material to the crumpled one, and hit OK. Repeat the same steps for all letters” where next letter and select the first created material and pre-created material to add shine to object and cover all side of 3D object which based on first and second locations which is considered determining which color locations are disposed within a boundary of a graphical element); diffusing, by the computing device, the respective colors associated with the mapped color locations within the boundary of the graphical element; displaying, by the computing device, the graphical element as having the respective colors associated with the mapped color locations diffused within the boundary (see last Figure of step 6). Textuts is understood to be silent on the remaining limitations of claim 22.
In same field of endeavor, Rose teaches determining, by the computing device, which color locations of the plurality of color locations are disposed within a boundary of a graphical element; mapping, by the computing device, the determined color locations within the boundary of the graphical element; diffusing, by the computing device, the respective colors associated with the mapped color locations within the boundary of the graphical element (see section 11. How to Save and Reapply a Material, Step 3 Select the rest of the first Text Material tabs except for the Extrusion. Then, open the Material Picker, scroll down to the material icon you've just saved, and click it to apply it to the selected materials.” and see section 12. How to Replace Material Textures,   Step 1 Apply the saved material to the second Text Front Inflation, Front Bevel, Back Bevel, and Back Inflation Materials” where is saved material of the first Text and apply to second Text by select second Text Material: Front Inflation, Front Bevel, Back Bevel, and Back Inflation Material which is considered determining which color locations are disposed within a boundary of a graphical element and  mapping  the determined color locations within the boundary of the graphical element)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of creating a 3D text 
Thus, the combination of Textuts and Rose teaches in a digital medium graphical element rendering environment, a method implemented by a computing device, the method comprising: obtaining, by the computing device, color location data describing a plurality of color locations and color identification data indicating respective colors associated with the plurality of color locations; determining, by the computing device, which color locations of the plurality of color locations are disposed within a boundary of a graphical element; mapping, by the computing device, the determined color locations within the boundary of the graphical element; diffusing, by the computing device, the respective colors associated with the mapped color locations within the boundary of the graphical element; and displaying, by the computing device, the graphical element as having the respective colors associated with the mapped color locations diffused within the boundary.
Regarding claim 23, Textuts and Rose teach the method as described in claim 22, wherein: 
the determining indicates at least one said color location specified by the color location data is disposed outside the boundary of the graphical element; and the mapping and the diffusing does not include the respective color associated with the at least one said color location (see Step 1, Create a new 1024 x 768 px document. Fill the Background with the color #968e7b, this is a temporary color that will be changed in part 2, but it will help us better recognize some details for ; see step 3 “ Under each mesh, there is a list of the materials that are used to texture it. Click on M Front Inflation Material to start creating the texturing materials.” where M front Inflation material (M material of the front bulge) ; see Step 4:  Step 4 , First of all, we want to make sure that the are no existing textures for the Diffuse, because if there are any, you will not be able to change the Diffuse color. So click the icon next to the Diffuse color box, and choose Remove Texture. Notice that the icon became a folder icon when no texture is assigned. Click on the Diffuse color box and set the color to #b53232.”; see step 5: Select the M Front Bevel Material. Remove the texture, and change the color to #bcb8a4. Also, change the Reflection, Gloss and Shine values as below. Those values will create a reflective glossy material.” Where M Front Bevel Material (M material of the front bevel); see step 6 of Textuts “This is a simple trick that will save us some time. Instead of applying the same material over and over again to each side, just select the mesh, and click the Edit in Repoussé icon down the 3D panel. this will open the Repoussé dialog box, where you can modify the 3D object settings. Under the Materials section, set the All material to the glossy one, this will apply it to all sides of the mesh. Then, change the Front material to the crumpled one, and hit OK. Repeat the same steps for all letters”;  see section 11 of Rose. How to Save and Reapply a Material, Step 3 Select the rest of the first Text Material tabs except for the Extrusion. Then, open the Material Picker, scroll down to the material icon you've just saved, and click it to apply it to the selected materials.” and see section 12. How to Replace Material Textures,   Step 1 Apply the saved material to the second Text Front Inflation, Front Bevel, Back Bevel, and Back Inflation Materials where is saved material of the first Text and apply to 
Regarding claim 24, Textuts and Rose teach the method as described in claim 23, further comprising generating, by the computing device, a mesh within the boundary of the graphical element and wherein the diffusing is based on the mesh and wherein generating the mesh within the boundary of the graphical element includes creating vertices at predefined areas within the boundary based on the mapped color locations(see Step 7 as shown in Figs in step 7 , “Now it’s time to position the meshes. You might need the Grid for this. So click the Toggle Overlays icon at the bottom of the 3D panel, and click or un-click what you want in your scene.”, see first Figure of step 7 where each mesh text has vertices); see Step 8, To move a mesh, or re-position it, you need to use one of the Mesh Tools in the 3D panel.  (Read more about the 3D Axis tools). You can save the position of a mesh just like a camera view from the Mesh Options Bar.”; 7. How to Adjust 3D Mesh and Cap Settings of Rose) In addition, the same motivation is used as the rejection of claim 22.
Regarding claim 26, Textuts and Rose teach the method as described in claim 22, wherein the graphical element is text (see last Figure of step 6 of Textuts)
Regarding claim 27, Textuts and Rose teach the method as described in claim 22, wherein the color locations are specified using a point handle or a curve handle feature (see step 3- step 5” ,.. Notice that the merged 3D objects have now become meshes put together in the same 3D scene. You can select and modify each 
2.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Textuts. NPL, “Crumpled Paper Textured 3D Text Effect In Photoshop CS5- Part 1”, posted on May 7, 2011, In 3D Photoshop Text Effect Tutorials, Advanced Photoshop Text Effect Tutorials, “Textuts” in view of Rose, NPL, “How to Create a 3D Stuffed Letters Text Effect in Adobe Photoshop”, posted on April 25, 2017, https://design.tutsplus.com/tutorials/3d-stuffed-letters-text-effect--cms-28438 (“Rose”) further in view of SMOLIC et al, U.S Patent Application Publication No. 20150193950 (“SMOLIC”) further in view of Winnemoeller at al., U.S Patent Application Publication No. 20150193950 (“Winnemoeller”)
Regarding claim 25, Textuts and Rose teach the method as described in claim 22, wherein the diffusing of the colors within the graphical element includes: Textuts and Rose are understood to be silent on the remaining limitations of claim 25.
In same field of endeavor, SMOLIC teaches calculating a color weighting based on the mapped color locations (¶0030] FIG. 1 illustrates a geodesic mapping in chart 100, according to one embodiment described herein. Specifically, the bottom plane of the chart 100 defines locations of pixels (e.g., X- and Y-axes coordinates) on a display screen of an electronic device (e.g., a computing device with a processor such The chart 100 includes a path 105 providing a geodesic distance between Pixel A and Pixel B. Instead of relying on the physical distance between Pixel A and Pixel B on the display screen, the geodesic distance is based on both the physical distance and a color difference weighting. As such, as the color difference between neighboring pixels increases, so does the geodesic distance between Pixels A and B along path 105. Using a color difference as weight for determining the geodesic distance enables the electronic device to, for example, detect boundaries (e.g., where the background pixels are white and the pixels in the borders are black) to aid color diffusion. In other embodiments, instead of using a color difference, the location of the boundaries may be used directly to affect the geodesic distances. For example, even if the pixels are the same color, because one of the pixels is used in a boundary, the electronic device may weigh the geodesic distance between the pixels accordingly--e.g., increase the geodesic distance between the two pixels. ¶0042”The chart 510 illustrates respective plots of diffusion equation 500 for three pixels with three different geodesic distance values--10 for Pixel 1, 15 for Pixel 2, and 20 for Pixel 3. For clarity, the alpha and beta values for equation 500 are assumed to be same for those used to generate chart 405 of FIG. 4.  [0043] Referring back to FIG. 4, the color weight for a pixel with a geodesic distance of 10 is only slightly greater than a pixel with a geodesic distance of 15. Thus, returning to chart 510 in FIG. 5, the maximum color weight for Pixel 1 (which has a geodesic distance of 10) is slightly greater than Pixel 2 (which has a geodesic distance of 15) as shown by the Y-axis. The color-weight component 400 determines ; and applying the respective colors associated with the mapped color locations according to the color weighting  (¶0049 “..That is, although FIGS. 6B and 6C illustrate that the contribution from the brushstroke on the color of the pixel is the same for all the pixels included within the hashed regions 610, 620, and 630, this does not need to be the case. As shown by FIG. 5, the electronic device may reduce the color weight as the geodesic distance decreases, thereby reducing the contribution of the color to the pixel. For example, the pixels in region 620 of FIG. 6B may have a greater intensity of the brushstroke color than the new pixels that were added to form region 635 in FIG. 6C”; ¶0050 “As shown in FIGS. 6B and 6C, the color diffusion is stopped at the outline of the image 615. As described relative to FIG. 3, the geodesic distances for the pixels may be weighted to reduce the likelihood the color will diffuse across the outline of the image 615. For example, using chart 405 of FIG. 4 as an example, the brushstroke color only affects pixels that have a geodesic distance that is less than approximately 32--i.e., after a distance of 32, the color weight is substantially zero. By 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of creating a 3D text in Photoshop of Textuts and reapplying saved material to new text of Rose  with determining the color weight as seen in SMOLIC because this modification would aid color diffusion (¶0033 of SMOLIC). Textuts, Rose and SMOLIC are understood to be silent on the remaining limitations of claim 25. 
In the same field of endeavor, Winnemoeller applying the respective colors associated with the mapped color locations to the vertices according to the color weighting (abstract “The system may provide mechanisms to convert a diffusion curve representation to an alternate representation in a scalable, portable format. The conversion may include a tessellation operation, and may produce a mesh of shapes (e.g., triangles) for which diffusible attribute values (e.g. color and blur) are assigned to each node”; ¶0072 “As described herein, converting a diffusion curve representation of an image to an alternate format may include tessellating the image. One such tessellation is illustrated in FIGS. 6A-6D. As noted above, in some embodiments a user may be able to specify various constraints (including geometric constraints) to be some examples, nodes may be referred to as vertices, especially when referring to the corners of triangles or other shapes of a mesh”). 
       Thus, the combination of Textuts, Rose, SMOLIC and Winnemoeller teaches wherein the diffusing of the colors within the graphical element includes: calculating a color weighting based on the mapped color locations; and applying the respective colors associated with the mapped color locations to the vertices according to the color weighting.
3.	Claims 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Textuts. NPL, “Crumpled Paper Textured 3D Text Effect In Photoshop CS5- Part 1”, posted on May 7, 2011, In 3D Photoshop Text Effect Tutorials, Advanced Photoshop Text Effect Tutorials, “Textuts” in view of Rose, NPL, “How to Create a 3D Stuffed Letters Text Effect in Adobe Photoshop”, posted on April 25, 2017, https://design.tutsplus.com/tutorials/3d-stuffed-letters-text-effect--cms-28438 (“Rose”) further in view of  HUYNH-THU et al, U.S Patent Application Publication No 2019/0266788 (“HUYNH-THU”)
Regarding independent claim 28, Textuts teaches in a digital medium graphical element rendering environment (see first paragraph “This tutorial will explain how to create a 3D text in Photoshop CS5 step by step, and will guide you through the many details involved in creating the final result.  Many concepts, tips and , a system comprising:
graphical element input module implemented at least partially in hardware of a computing device to receive a graphical element ( see step 1, … Create the text with a White color. The font used here is Arista 2.0. The Size 450 px, but it doesn’t matter as you can scale the text up and down when you create the 3D objects later on. Create the letters in separate layers if you want to move each letter alone in the 3D scene.); 
a color diffusion replication module implemented at least partially in hardware of the computer device to: 
obtain color location data describing a plurality of color locations and color identification data indicating respective colors associated with the plurality of color locations (see Step 1, Create a new 1024 x 768 px document. Fill the Background with the color #968e7b, this is a temporary color that will be changed in part 2, but it will help us better recognize some details for now” where background color is considered color location data; see step 3 “ Under each mesh, there is a list of the materials that are used to texture it. Click on M Front Inflation Material to start creating the texturing materials.” where M front Inflation material (M material of the front bulge) ; see Step 4:  Step 4 , First of all, we want to make sure that the are no existing textures for the Diffuse, because if there are any, you will not be able to change the Diffuse color. So click the icon next to the Diffuse color box, and choose Remove Texture. Notice that the icon became a folder icon when no texture is assigned. Click on the Diffuse color box and set the color to #b53232.”; see step 5: Select the M Front Bevel ;
determine which color locations of the plurality of color locations are disposed within a boundary of the graphical element; diffuse the colors associated with the determined color locations within the boundary of the graphical element; and a display module implemented at least partially in hardware of the computing device to display the graphical element having the diffused colors (see step 6 “This is a simple trick that will save us some time. Instead of applying the same material over and over again to each side, just select the mesh, and click the Edit in Repoussé icon down the 3D panel. this will open the Repoussé dialog box, where you can modify the 3D object settings. Under the Materials section, set the All material to the glossy one, this will apply it to all sides of the mesh. Then, change the Front material to the crumpled one, and hit OK. Repeat the same steps for all letters”; see last Figure of step 6) Textuts is understood to be silent on the remaining limitations of claim 28.
In same field of endeavor, Rose teaches map the color locations to the graphical element; determine which color locations of the plurality of color locations are disposed within a boundary of the graphical element; diffuse the colors associated with the determined color locations within the boundary of the graphical element see section 11. How to Save and Reapply a Material, Step 3 Select the rest of the first Text Material tabs except for the Extrusion. Then, open the Material Picker, scroll down to the material icon you've just saved, and click it to apply it to the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of creating a 3D text in Photoshop of Textuts with reapplying saved material to new text as seen in Rose because this modification would reapply a material textures (see section 11 of Rose)  Both Textuts and Rose are understood to be silent on automatically.
In the same field of endeavor, HUYNH-THU teaches in a digital medium graphical element rendering environment, a system (Fig. 1) comprising: a color diffusion replication module implemented at least partially in hardware of the computer device to, automatically and without user intervention: diffuse the colors associated with the determined color locations within the boundary of the graphical element (¶0185 “ The user can edit the properties of the surface of the object using the 3D editing software and the user interface 610. For example, the user can set a specific colour look for the handbag by setting a physical colour and for a given texture relief of the object. The user then decides to create another handbag that has a texture with a different mesoscale relief. In designing the texture of the new handbag for example, the user chooses to modify the texture of the handbag by adjusting the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of creating a 3D text in Photoshop of Textuts and reapplying saved material to new text of Rose with automatically adjusts the diffuse colour as seen in HUYNH-THU because this modification would maintain identical to the initial image (¶0185 of HUYNH-THU).
Thus, the combination of Textuts, Rose and HUYNH-THU teaches in a digital medium graphical element rendering environment, a system comprising: a graphical element input module implemented at least partially in hardware of a computing device to receive a graphical element; a color diffusion replication module implemented at least partially in hardware of the computer device to, automatically and without user intervention: obtain color location data describing a plurality of color locations and color identification data indicating respective colors associated with the plurality of color locations; map the color locations to the graphical element; determine which color locations of the plurality of color locations are disposed within a boundary of the graphical element; diffuse the colors associated with the determined color locations within the boundary of the graphical element; and a display module implemented at least partially in hardware of the computing device to display the graphical element having the diffused colors.
Regarding claim 29, Textuts, Rose and HUYNH-THU teach the system as described in claim 28, wherein: the determination of which color locations of the plurality of color locations are disposed within the boundary of the graphical element includes a determination that at least one said color location specified by the color location data is disposed outside the boundary of the graphical element; and the colors diffused within the boundary of the graphical element do not include the respective color associated with the at least one said color location ((see Step 1, Create a new 1024 x 768 px document. Fill the Background with the color #968e7b, this is a temporary color that will be changed in part 2, but it will help us better recognize some details for now” where background color is considered color location data; see step 3 “ Under each mesh, there is a list of the materials that are used to texture it. Click on M Front Inflation Material to start creating the texturing materials.” where M front Inflation material (M material of the front bulge) ; see Step 4:  Step 4 , First of all, we want to make sure that the are no existing textures for the Diffuse, because if there are any, you will not be able to change the Diffuse color. So 
the system as described in claim 29, further comprising a mesh generation module implemented at least partially in hardware of the computing device to generate a mesh within the boundary of graphical element by creating vertices at predefined areas within the boundary of the first graphical element based on the identification of the first and second locations (see Step 7 as shown in Figs in step 7 , “Now it’s time to position the meshes. You might need the Grid for this. So click the Toggle Overlays icon at the bottom of the 3D panel, and click or un-click what you want in your scene.”, see first Figure of step 7 where each mesh text has vertices); see Step 8, To move a mesh, or re-position it, you need to use one of the Mesh Tools in the 3D panel.  (Read more about the 3D Axis tools). You can save the position of a mesh just like a camera view from the Mesh Options Bar.”; 7. How to Adjust 3D Mesh and Cap Settings of Rose) In addition, the same motivation is used as the rejection of claim 28.
Regarding claim 31, Textuts, Rose and HUYNH-THU teach the system as described in claim 28, wherein the color locations are specified using a point handle or a curve handle feature (see step 3- step 5” ,.. Notice that the merged 3D objects have now become meshes put together in the same 3D scene. You can select and modify each mesh alone by clicking its name, Under each mesh, there is a list of the materials that are used to texture it. Click on M Front Inflation Material to start creating the texturing materials…. Click on the Diffuse color box and set the color to #b53232…..Select the M Front Bevel Material. Remove the texture, and change the color to #bcb8a4. Also, change the Reflection, Gloss and Shine values as below. Those values will create a reflective glossy material.”)

4.	Claims 22-23, 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Mapline, “How to Create a Color-Coded Map”; posted AUGUST 19, 2015, (https://mapline.com/customize-territory-color-coded-maps/ ) (“Mapline”)

    PNG
    media_image1.png
    131
    229
    media_image1.png
    Greyscale

Color-Coded Map Fig capture from video for states
Regarding independent claim 22, Mapline teaches in a digital medium graphical element rendering environment, a method implemented by a computing device, the method comprising:
obtaining, by the computing device, color location data describing a plurality of color locations and color identification data indicating respective colors associated with the plurality of color locations (step 8 Copy and paste the updated spreadsheet into Mapline. Be sure to include the column headers (Shape Name and Color) and also on video where each state in U.S map (location) has its defined color (red, blue)); determining, by the computing device, which color locations of the plurality of color locations are disposed within a boundary of a graphical element; mapping, by the computing device, the determined color locations within the boundary of the graphical element; diffusing, by the computing device, the respective colors associated with the mapped color locations within the boundary of the graphical element; and displaying, by the computing device, the graphical element as having the respective colors associated with the mapped color locations diffused within the boundary (see Color-Coded Map Fig capture from video for states where mapping color and fill color to U.S states boundary which it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of color code states boundary of Mapline as diffuse color coded state boundary because this modification would achieve the expected benefits of providing more options as user’s desired)
Regarding claim 23, Mapline teaches the method as described in claim 22, wherein: 
the determining indicates at least one said color location specified by the color location data is disposed outside the boundary of the graphical element; and the mapping and the diffusing does not include the respective color associated with the at least one said color location (see Color-Coded Map Fig capture from video for states where mapping color and diffuse color to California state boundary as red and not include blue). 
Regarding independent claim 28, Mapline teaches in a digital medium graphical element rendering environment, a system comprising: 
a graphical element input module implemented at least partially in hardware of a computing device to receive a graphical element ( “Open your map. Click “Add.” Select “Boundaries.” Select the boundary you want to add to your map.” Where open map is considered as a graphical element);
 a color diffusion replication module implemented at least partially in hardware of the computer device to, automatically and without user intervention: 
obtain color location data describing a plurality of color locations and color identification data indicating respective colors associated with the plurality of color locations (step 8 Copy and paste the updated spreadsheet into Mapline. Be sure to include the column headers (Shape Name and Color) and also on video where each state in U.S map (location) has its defined color (red, blue)); 
map the color locations to the graphical element; determine which color locations of the plurality of color locations are disposed within a boundary of the graphical element; diffuse the colors associated with the determined color locations within the boundary of the graphical element; and a display module implemented at least partially in hardware of the computing device to display the graphical element having the diffused colors (see Color-Coded Map Fig capture from video for states where mapping color and fill color to U.S states boundary automatically which it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of color code states boundary of Mapline as diffuse color coded state boundary because this modification would achieve the expected benefits of providing more options as user’s desired)
Regarding claim 29, Mapline teaches the system as described in claim 28, wherein: the determination of which color locations of the plurality of color locations are disposed within the boundary of the graphical element includes a determination that at least one said color location specified by the color location data is disposed outside the boundary of the graphical element; and the colors diffused within the boundary of the graphical element do not include the respective color associated with the at least one said color location see Color-Coded Map Fig capture from video for states where mapping color and diffuse color to California state boundary as red and not include blue).
Allowable Subject Matter
Claims 1-6, 8-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 1, the prior art of record taken alone or in combination, fails to disclose or render obvious : “ receiving, via the user interface of the computing device, an additional user input selecting a third graphical element, diffusing, automatically and without user intervention by the computing device, the first color based on the mapping of the first color location data with respect to the third graphical element being within a boundary of the third graphical element and not diffusing the second color based on the mapping of the second color 2P7876-USlocation data with respect to the third graphical element being outside the boundary of the third graphical element; and displaying, in the user interface of the computing device, the third graphical element as having the diffused first color and not the diffused second color” in combination with all limitations recited in claim 1.
Claims 2-6, 8-11 depends either directly or indirectly from independent claim 1 and are allowable for at least the same reasons.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH LE whose telephone number is (571)270-7842.  The examiner can normally be reached on Monday: 8AM-4:30PM EST, Tuesday: 8 AM-3:30PM EST, Wednesday: 8AM-2:30PM EST, Thursday and Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH LE/           Primary Examiner, Art Unit 2619